Exhibit 10.8


Contura Energy, Inc.
FORM OF NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AWARD AGREEMENT

This Non-Employee Director Restricted Stock Unit Award Agreement (“Agreement”)
is entered into by and between Contura Energy, Inc. (the “Company”) and the
non-employee director whose name appears below (the “Director”) in order to set
forth the terms and conditions of Restricted Stock Units (the “RSUs”) granted to
the Director under the Contura Energy, Inc. 2018 Long-Term Incentive Plan (the
“Plan”).
Director’s Name: [●]


Award Type
 
“Date of Grant”
 
Number of RSUs
RSUs– Prorated Annual Equity Award
 
[●]
 
[●]
RSUs – In lieu of Prorated Cash Retainer
 
[●]
 
[●]

Subject to the attached Terms and Conditions and the terms of the Plan, which
are incorporated herein by reference, the Company hereby grants to the Director,
on the Date of Grant, the number of RSUs as set forth above. Capitalized terms
used but not otherwise defined herein or in the attached Terms and Conditions
shall have the meanings ascribed to such terms in the Plan.
IN WITNESS WHEREOF, the Company has duly executed and delivered this Agreement
as of the Date of Grant.


CONTURA ENERGY, INC.
 
DIRECTOR
 
 
 
By:
 
 
 
 
Name: [●]
 
Name: [●]
 
Title: [●]
 
 
 
 
 
 
 
PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:
 
 
 
 
 
Contura Energy, Inc.
 
 
 
340 Martin Luther King Jr., Blvd.
 
 
 
Bristol, TN 37620 
 
 
 
Attn: [●]
 
 





--------------------------------------------------------------------------------




Contura Energy, Inc.
CONTURA ENERGY, INC. 2018 LONG-TERM INCENTIVE PLAN
Terms and Conditions of Non-Employee Director RSU Grant
1.
GRANT OF RSUs. The RSUs have been granted to the Director as an incentive for
the Director to continue to provide services to the Company and to align the
Director’s interests with those of the Company. Each RSU corresponds to one
Common Share. Each RSU constitutes a contingent and unsecured promise by the
Company to deliver one Common Share on the settlement date, as set forth in
Section ‎4.

2.
VESTING. Subject to the provisions of Section ‎3 hereof, the RSUs shall vest on
April 30, [●]1, subject to the Director’s continuous service with the Company
through such date and, except as set forth in Section ‎3 hereof, all unvested
RSUs shall be immediately forfeited upon a Director’s termination of service
with the Company.

3.
ACCELERATED VESTING. Notwithstanding anything to the contrary contained herein,
the RSUs shall fully vest, subject to the Director’s continuous service with the
Company through such date, upon the earliest of (i) the Director’s Separation
from Service due to the Director’s death or physical or mental incapacity to
perform his or her usual duties, such condition likely to remain continuously
and permanently, as determined by the Company or (B) a Change in Control.

4.
SETTLEMENT. Except as otherwise set forth in the Plan, the RSUs will be settled
in Common Shares, and the Director shall receive the number of Common Shares
that corresponds to the number of RSUs that have become vested as of the
applicable vesting date, which Common Shares shall be delivered on the date that
is no later than [●] days following the applicable vesting date, as determined
in the Committee’s sole discretion.

5.
DIVIDEND EQUIVALENT PAYMENTS. Until the RSUs settle in Common Shares, if the
Company pays a dividend on Common Shares, the Director will be entitled to a
payment in the same amount as the dividend the Director would have received if
he or she held Common Shares in respect of his or her vested and unvested RSUs
held but not previously forfeited immediately prior to the record date of the
dividend (a “Dividend Equivalent”). No such Dividend Equivalents will be paid to
the Director with respect to any RSU that is thereafter cancelled or forfeited
prior to the applicable vesting date. The Committee will determine the form of
payment in its sole discretion and may pay Dividend Equivalents in Common
Shares, cash or a combination thereof. The Company will pay the Dividend
Equivalents within [●] days of the vesting date of the RSUs to which such
Dividend Equivalents relate.



__________________
1 The vesting schedule presented in this form of Award Agreement is indicative.
The vesting schedule applicable to awards may vary.


2

--------------------------------------------------------------------------------




6.
NONTRANSFERABILITY. No portion of the RSUs may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Director, other than to the Company
as a result of forfeiture of the RSUs as provided herein, unless and until
payment is made in respect of vested RSUs in accordance with the provisions
hereof and the Director has become the holder of record of the vested Common
Shares issuable hereunder, unless otherwise provided by the Committee.

7.
TAX AND WITHHOLDING. The Company is not responsible for tax or other withholding
obligations arising upon vesting or settlement (as applicable) of the RSUs. The
Director acknowledges that he or she will be solely responsible for any tax
associated with the RSUs.

8.
RIGHTS AS STOCKHOLDER. Except as set forth herein, the Director will not have
any rights as a stockholder in the Common Shares corresponding to the RSUs prior
to settlement of the RSUs.

9.
SECURITIES LAW COMPLIANCE. The Company may, if it determines it is appropriate,
affix any legend to the stock certificates representing Common Shares issued
upon settlement of the RSUs and any stock certificates that may subsequently be
issued in substitution for the original certificates. The Company may advise the
transfer agent to place a stop order against such Common Shares if it determines
that such an order is necessary or advisable.

10.
COMPLIANCE WITH LAW. Any sale, assignment, transfer, pledge, mortgage,
encumbrance or other disposition of Common Shares issued upon settlement of the
RSUs (whether directly or indirectly, whether or not for value and whether or
not voluntary) must be made in compliance with any applicable constitution,
rule, regulation or policy of any of the exchanges, associations or other
institutions with which the Company has membership or other privileges, and any
applicable law, or applicable rule or regulation of any governmental agency,
self-regulatory organization or state or federal regulatory body.

11.
MISCELLANEOUS.

(a)
No Right To Continued Service. This Agreement shall not confer upon the Director
any right to continue in the service of the Company or any Affiliate or
Subsidiary or to be entitled to any remuneration or benefits not set forth in
this Agreement or the Plan.

(b)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Director’s participation in the Plan or acquisition or sale of the underlying
Common Shares. The Director is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

(c)
Plan to Govern. This Agreement and the rights of the Director hereunder are
subject to all of the terms and conditions of the Plan as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for the administration of the Plan.



3

--------------------------------------------------------------------------------




(d)
Amendment. Subject to restrictions set forth in the Plan, the Company may from
time to time suspend, modify or amend this Agreement or the Plan. Subject to the
Company’s rights pursuant to Sections 12(b) and 21 of the Plan, no amendment of
the Plan or this Agreement may, without the consent of the Director, adversely
affect the rights of the Director in a material manner with respect to the RSUs
granted pursuant to this Agreement.

(e)
Severability. In the event that any provision of this Agreement shall he held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

(f)
Entire Agreement. This Agreement and the Plan contain all of the understandings
between the Company and the Director concerning the RSUs granted hereunder and
supersede all prior agreements and understandings.

(g)
Successors. This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
the Director’s death, acquire any rights hereunder in accordance with this
Agreement or the Plan.

(h)
Governing Law. To the extent not preempted by federal law, this Agreement shall
be construed in accordance with and governed by the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.

(i)
Compliance with Section 409A of the Internal Revenue Code. The Award is intended
to comply with Section 409A of the Code (“Section 409A”) to the extent subject
thereto, and shall be interpreted in accordance with Section 409A and treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Date of Grant. The Company reserves the right to modify the terms of this
Agreement, including, without limitation, the payment provisions applicable to
the RSUs, to the extent necessary or advisable to comply with Section 409A. For
purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section
409A. Notwithstanding any provision in the Plan to the contrary, no payment or
distribution under this Agreement that constitutes an item of deferred
compensation under Section 409A and becomes payable by reason of the Director’s
termination of service with the Company shall be made to the Director until his
or her termination of service constitutes a “separation from service” within the
meaning of Section 409A. Notwithstanding any provision of the Plan or this
Agreement to the contrary, in no event shall the Company or any affiliate be
liable to the Director on account of failure of the RSUs to (i) qualify for
favorable U.S. or foreign tax treatment or (ii) avoid adverse tax treatment
under U.S. or foreign law, including, without limitation, under Section 409A.



4